DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “detecting voice input while detecting the external device”. Applicant’s remark mentions that support is found in [00183], [00254-00259], [00277] and figures 4a,4c, 9, 19a-19c. However, no support has been found for the new limitation in these paragraphs and figures. Independent claims 12 and 13 recite similar limitations. Other claims rejected due to the dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-18, 20-28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. Patent Publication No. 2016/0097651 (hereinafter Jung) and further in view of Keskitalo et al. U.S. Patent Publication No. 2014/0310348 (hereinafter Keskitalo).
Consider claim 1, Jung teaches an electronic device, comprising: a touch-sensitive display (Figure 3a, 100. Figure 1 and [0067], touch screen); a microphone (Figure 1, 122); one or more processors (Figure 1, 180); and memory storing one or more programs configured to be executed by the one or more processors (Figure 1, 160), the one or more programs including instructions for: detecting a voice input from the microphone ([0096] and figure 1, voice recognition module 182), wherein the voice input includes a verbal request for information [0169], the location data may be selected by inputting a voice command associated with the specific location to the electronic device 100); detecting, via wireless communication, an external device ([0054], wireless communication. Figures 2-3a, device 200); and in response at least in part to detecting the voice input and detecting the external device ([0054] and [0169]): displaying, on the touch-sensitive display, a first set of information (Figures 7a and 7c, [0171], specific location of map. [0189], the user of the device 100 inputs the selected location data as “Destination”) based on the voice input ([0169], location data may be selected by inputting a voice command), wherein the first set of information is obtained based on the voice input ([0169], location data may be selected by inputting a voice command); and initiating a process for sending an instruction, via wireless communication, to the external device (Figure 7C, [0189], a corresponding input signal is transmitted to the image display apparatus 200), wherein the instruction causes the external device to display an affordance for displaying a second set of information based on the voice input ([0189] and figure 7c, The controller 212 of the image display apparatus 200 outputs an ‘approve’ key 740 on one area of the display unit 201 to receive the driver's approval for setting the determined geographical location 720c as “Destination.”), wherein the second set of information is obtained using the voice input (0189] and figure 7c, selected by inputting a voice command), wherein the second set of information is different from the first set of information (Figure 7C, map in figure 200 is different to map in 100. [0123], large screen. [0138], magnification ratio, direction and the like in different manners), and wherein the second set of information includes at least a portion of the first set of information (Figure 7c and [0190], setting the location corresponding to the coordinate values as the destination/waypoint is input. Figures 7a-c, shows the corresponding coordinates).
Jung’s figure 7c and [0189-0190] do not appear to mention a voice command.
However, Jung teaches in [0169], the location data may be selected by inputting a voice command associated with the specific location to the electronic device 100. In addition, Figure 12 and [0263] discloses preset voice command is input.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to select by voice command as taught by Jung with the benefit that the user input may be realized in various manners, but preferably be set to respond to the request signal through a voice command, taking into account the driver's safety as suggested in [0163].
Jung does not appear to mention input while detecting the external device. 
However, in a related field of endeavor, Keskitalo teaches sharing of content among user devices and further teaches input while detecting the external device (Figure 6 and [0072], user selects a device from a list 635 (input) to share content, where the device in the list may be discovered via proximity-based communications).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date before the effective filing date of the claimed invention to share while detecting the external device as taught by Keskitalo with the benefit that the communication should be based on proximity-based communication protocols or network based protocol as suggested in [0072]. 

Consider claim 2, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches the one or more programs further include instructions for: in response to detecting the voice input and prior to displaying the first set of information ([0151], map data download from another server. Thus, data is download first and then display): obtaining the first set of information from a web service ([0151], map data (first set information from a web service) download from another server. [0060], internet).

Consider claim 3, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches the one or more programs further include instructions for: while displaying the first set of information (Figure 7C, map and 730), displaying an affordance that, when activated, causes the instruction to be sent to the external device (Figure 7C and [0189], destination 730 and 720b); detecting a user selection of the affordance [0189]; and sending the instruction in response at least in part to detecting the user selection of the affordance [0189].

Consider claim 4, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches the electronic device has a first audio/visual capability, the external device has a different second audio/visual capability ([0123], large screen. [0138], magnification ratio, direction and the like in different manners), and the one or more programs further include instructions for: displaying the first set of information, the first set of information adapted for display within the first audio/visual capability of the electronic device (Figures 7a-c, 100), wherein the external device, when displaying the second set of information, displays the second set of information utilizing the second audio/visual capability of the external device (Figures 7a-c, 200), the second set of information visually and/or aurally different from the first set of information ([0123], large screen. [0138], magnification ratio, direction and the like in different manners).

Consider claim 5, Jung and Keskitalo teach all the limitations of claim 4. In addition, Jung teaches wherein: a difference between the first audio/visual capability and the second audio/visual capability relates to an availability of an application for displaying the requested information on only one of the external device and the electronic device ([0151], the first map screen and the second map screen may output a direction and the like in different manners. [0180], display unit 201 to output additional data information related to the determined geographical location on the first map screen. Here, additional data information, for example, may include information related to surrounding areas of the determined geographical location (e.g., surrounding POI information), an expected arrival time at and a remaining distance to the determined geographical location, road traffic information and the like.).

Consider claim 6, Jung and Keskitalo teach all the limitations of claim 4. In addition, Jung teaches a difference between the first audio/visual capability and the second audio/visual capability relates to an availability of a speaker for playing-back the first or second set of information on only one of the external device and the electronic device ([0123], the user can hear a road guidance voice through a speaker provided in the vehicle. [0151], the first map screen and the second map screen may output a direction in different manners. Thus, the availability of speakers for playing-back the information are different since the direction output are different. [0180] mentions additional information on the first map screen 200).

Consider claim 8, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches initiating the process for sending the instruction to the external device comprises: identifying, to the external device, the voice input (Figure 7C, [0189], a corresponding input signal is transmitted to the image display apparatus 200. [0169], the location data may be selected by inputting a voice command associated with the specific location to the electronic device 100).

Consider claim 9, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches initiating the process for sending the instructions to the external device comprises: identifying, to the external device, a web service providing the first set of information (([0151], map data download from another server. Thus, data is download first and then sending information. [0060], internet).

Consider claim 10, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches initiating the process for sending the instructions to the external device comprises: obtaining, by the electronic device, the first set of information from a web service ([0151], map data download from another server); and sending, to the external device, at least a portion of the first set of information (Figure 7C, [0189], a corresponding input signal is transmitted to the image display apparatus 200).

Consider claim 11, Jung and Keskitalo teach all the limitations of claim 1. In addition, Jung teaches the displayed second set of information includes information that is not included in the displayed first set of information ([0123], large screen. [0138], magnification ratio, direction and the like in different manners).

Consider claims 12, 14-18 and 20-23, they include all the limitations of claims 1-6 and 8-11 respectively and thus rejected by the same reasoning. 

Consider claim 13, 24-28 and 30-33, they include all the limitations of claims 1-6 and 8-11 respectively and thus rejected by the same reasoning.

Claim 7, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Keskitalo as applied to claims 1, 12 and 13 above, and further in view of Kim et al. U.S. Patent No. 8,884,874 (hereinafter Kim).
Consider claim 7, Jung and Keskitalo teach all the limitations of claim 1. 
Jung does not appear to specifically disclose the electronic device is a wearable electronic device.
However, in a related field of endeavor, Kim teaches a pairing/sharing system in figure 3 and further teaches the electronic device is a wearable electronic device (Figure 3, 3020).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a wearable electronic device as taught by Kim with the benefit that wearable devices refer to devices wearable by persons, such as clothes, watches, glasses, and accessories. Since a user may wear a wearable device, user's accessibility and portability of the wearable device is easy as suggested by Kim in column 1, lines 18-22.

Consider claim 19, it includes all the limitations of claim 7 and thus rejected by the same reasoning. 

Consider claim 29, it includes all the limitations of claim 7 and thus rejected by the same reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Keskitalo).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621